Order entered May 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01403-CR

                        LAWRENCE MARCUS WARD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-85696-2011

                                         ORDER
       The State’s motion for an extension of time to file its brief. The State’s motion is

GRANTED. The brief tendered to the Court on April 19, 2013 is deemed filed as of that date.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE